TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2015



                                       NO. 03-14-00183-CV


                                   Carol Kormanik, Appellant

                                                  v.

                                     Victor Seghers, Appellee




          APPEAL FROM 155TH DISTRICT COURT OF FAYETTE COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND SHANNON*
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on February 13, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.




* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).